884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AEROJET-GENERAL CORP. Plaintiff-Appellant,v.MACHINE TOOL WORKS, OERLIKON-BUEHRLE LTD., Defendant-Appellee.
No. 88-1351.
United States Court of Appeals, Federal Circuit.
May 24, 1989.

ORDER
Before MARKEY, Chief Judge, FRIEDMAN, RICH, EDWARD S. SMITH, NIES, PAULINE NEWMAN, BISSELL, ARCHER, MAYER and MICHEL, Circuit Judges.


1
The court having determined in banc that this appeal raises a question of exceptional importance, it is herewith ORDERED:


2
1. The parties will file briefs on this question:


3
In light of Christianson v. Colt, 108 S. Ct. 2166 (1988), does this court have jurisdiction to hear an appeal in a case in which the district court's jurisdiction over the complaint was not based on Sec. 1338(a) but there is a counterclaim over which the district court would have Sec. 1338(a) jurisdiction if the counterclaim had been a complaint?

2. This briefing schedule is established:
Appellant's brief due:  July 24, 1989
Appellee's brief due:  September 4, 1989

4
Appellant's reply brief due:  September 18, 1989


5
3. Oral argument is set for Monday, October 2, 1989.


6
4. The Clerk will contact and invite briefs Amicus Curiae from interested organizations.